Ludeling, C. J.
A sale of real estate having been made under an order of seizure and sale, Elizabeth G. Melone took a rule against 'Pierre Bagur, the purchaser, and the sheriff, to show cause why the proceeds of the sale should not be paid to her. An answer to this rule was made and a judgment was rendered in favor of the said Elizabeth G. Melone. Pierre Bagur applied for an appeal, which was refused, and he then obtained a writ of mandamus against the Judge of the Eighth District Court for the parish of Orleans. The answer of the judge is, in substance, that the order rendered, and from which an appeal is prayed for, is neither an interlocutory order, working an irreparable injury, nor a final judgment but a step in the execution of .a former judgment. We do not so regard the matter. It is substantially a judgment on an opposition of a third person to regulate the •effect of the seizure in what relates to him. C. P., article 395.
It is therefore ordered that the mandamus be made peremptory.